Citation Nr: 1620291	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  07-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1979 to January 1980, with additional periods of active duty from May 2002 to November 2002 and February 2003 to August 2003.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

When this case was before the Board in June 2011, it was remanded for additional development.  When it was before the Board in July 2013, the Veteran's appeal was denied.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), and in February 2014, the Court granted a joint motion of the parties to remand the Veteran's claim to the Board for action consistent with the joint motion.  In August 2014, the Board again remanded the case to accomplish the required development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Veteran was afforded a VA examination in August 2011.  The examiner noted the Veteran's report that in 2003 he had been stationed on a ship that brought merchandise to Iraq, and that on one occasion he was involved in a gunfight with a "suicide boat" which the crew had to blow up.  The examiner found that the Veteran's claimed stressor was adequate to support a diagnosis of posttraumatic stress disorder (PTSD) and was consistent with the places, types, and circumstances of his service.  However, the examiner found the Veteran did not meet the criteria for a diagnosis of PTSD because he did not persistently re-experience the traumatic event, did not have avoidance of stimuli, did not have persistent hyperarousal, and was not impaired in social, occupational, or other areas of functioning.  The examiner did diagnose the Veteran with depressive disorder, but found that the condition was less likely than not caused by or a result of military service.  In this regard, the examiner stated that there was no evidence of psychiatric complaints, findings, or treatment prior to or during military service, and on his July 2003 post-deployment assessment, the Veteran had answered no to all mental health-related questions.  The examiner stated that the Veteran had sought psychiatric care in 2005, two years after military discharge, and concluded that a temporal relationship between the Veteran's depressive disorder and his military service had not been established.

On the basis of the August 2011 examination report, the Board denied the Veteran's claim in a July 2013 decision.  The Veteran appealed to the Court, and in a February 2014 order, the Court remanded the case for action consistent with the terms of the parties' joint motion.  In their joint motion, the parties first noted that the August 2011 VA examiner's opinion was not supported by the evidence of record, and thus was inadequate for adjudication purposes.  Specifically, the parties noted that the examiner had stated that there was no evidence of psychiatric complaints, findings, or treatment prior to or during the Veteran's military service.  However, the parties noted that in a July 2003 medical questionnaire, the Veteran had checked the box indicating a history of depression and excessive worry.  In addition, the Veteran had complained of a depressed mood in December 2002, one month after his second tour of active duty and two months prior to his third tour of active duty.  Moreover, the parties noted that the Board, in its July 2013 decision, had stated that the Veteran was "diagnosed as psychiatrically normal" at his July 2003 separation examination.  However, upon a review of the Veteran's service treatment records (STRs), the parties noted that on the Veteran's separation examination, the question regarding his psychiatric evaluation was actually left blank, not marked as normal.

In accordance with the Court's order, the Board remanded the case in August 2014 for an addendum opinion addressing the etiology of the Veteran's acquired psychiatric condition or conditions, and specifically instructed the examiner to address the Veteran's July 2003 indication that he had experienced depression and excessive worry.  An addendum opinion was obtained from the same August 2011 VA examiner in September 2014.  The examiner reviewed the Veteran's file and again opined that it was less likely than not that the Veteran's condition was incurred in or caused by his service.  In this regard, the examiner stated that although the Veteran gave a history of depression and excessive worry in July 2003, he was clinically evaluated as psychiatrically normal on separation.  The examiner again stated that the Veteran had sought psychiatric care in November 2005, two years after his military discharge, and thus a temporal relationship between his psychiatric disorder and his military service was not established.

The Board notes when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a Veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board first notes that the September 2014 opinion author appears to have adopted the Board's July 2013 interpretation of the Veteran's July 2003 separation examination as marking the Veteran's psychiatric health as normal.  However, as noted, in their February 2014 joint motion, the parties agreed that the section dealing with the Veteran's psychiatric health was left blank, not marked as normal.  In addition, the Board finds that in relying solely on the lack of a psychiatric diagnosis or positive psychiatric evaluation upon separation, the examiner negated to address whether the Veteran's reported symptoms of depression and excessive worry during service, even if insufficient to warrant an express diagnosis, may nonetheless be etiologically related to his post-service psychiatric diagnoses.  In sum, the examiner's opinion leaves open the question of whether the Veteran's reported in-service psychiatric symptoms may have contributed to some degree to his current psychiatric condition or conditions.  Finally, the Board notes that in various letters, the Veteran has stated that his life and emotional health took a turn for the worse since his military service, and that he had not been the same person since.  The VA opinions of record have thus far not addressed the Veteran's competent lay statements.

For the foregoing reasons, the Board finds that the September 2014 VA addendum opinion is inadequate for adjudication purposes.  As such, a remand for an additional VA examination and opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not performed an examination or provided an opinion in this case, to determine the nature and etiology of any present acquired psychiatric disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should confirm or rule out diagnoses of depressive disorder, PTSD, and any other acquired psychiatric disorder.  If the examiner determines that no acquired psychiatric disorder has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  

If the examiner determines that any acquired psychiatric disorder has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each diagnosed acquired psychiatric disorder was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinions, the examiner must consider and discuss the Veteran's in-service report in July 2003 of having experienced depression and excessive worry, as well as his December 2002 report of a depressive mood.

The examiner is advised that the parties have agreed that the Veteran's July 2003 separation examination did not mark the Veteran's psychiatric health as normal, but instead left the psychiatric section blank.  As such, any opinion premised on normal psychiatric findings at separation will not be considered sufficient.

The examiner must also consider and discuss the Veteran's competent lay statements to the effect that his life and emotional health took a turn for the worse due to his military service, and that he was not the same person afterwards.  For purposes of his or her opinion, the examiner should assume the Veteran is a credible historian.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




